STRINGER, Judge.
Doriean K. Hollingsworth seeks review of her judgments and sentences for three counts of passing worthless checks and one count of fraudulent application for a driver’s license, and the revocation of her probation based on the alleged new law violations. We affirm the convictions and the revocation without comment but reverse and remand for the trial court to enter amended judgments and sentences in accordance with its timely ruling on Holl-ingsworth’s motion to correct sentencing error, which was filed pursuant to Florida Rule of Criminal Procedure 3.800(b)(2). See Diaz v. State, 901 So.2d 310, 311 (Fla. 2d DCA 2005); Weinheimer v. State, 829 So.2d 338, 338 (Fla. 2d DCA 2002).
Affirmed in part; reversed in part; and remanded.
KELLY and CANADY, JJ., Concur.